Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         19-JUN-2019
                                                         08:38 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

       WILLIAM M. GILROY, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/defendant-appellant William M. Gilroy’s

application for writ of certiorari, which was filed on May 30,

2019, in CAAP-XX-XXXXXXX, and subsequently filed in this court on

June 4, 2019, in SCWC-XX-XXXXXXX, is hereby dismissed.       See HRS §

602-59(c); HRAP Rule 40.1(a).

          DATED:   Honolulu, Hawai#i, June 19, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson